Citation Nr: 1724489	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for alcohol and drug abuse.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to February 1972 and May 1974 to October 1976.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in May 2014, when it was remanded for additional development.  

In August 2012, the Veteran was afforded a hearing at the RO before a Veterans Law Judge who is no longer with the Board.  In March 2014, the Veteran was notified that he would be afforded another hearing if he so desired.  See 38 U.S.C.A. § 7 107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  However, there is no record of a reply.  Accordingly, the Board will proceed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran received approximately 97 hours of counseling assistance between his reenlistment and separation in 1976.  Clinical records are sometimes kept separately from service treatment records; a search for the records should be done. 

 Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain the in-service counseling records.

2.  Undertake appropriate development to obtain all outstanding medical records, including any Social Security Administration (SSA) records if applicable.  

3. Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




